Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the Specification, every occurrence of "Figure" should be --the Figure--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The state of the switches is not seen to be "based on" a voltage output from the boost circuit as recited at the end of claim 1.  Claim 1 is not properly enabled.  Claims 2-5 are rejected as depending from a non-enabled base claim.
The boost circuit merely provides a possible gate voltage which may or may not be provided to the switches by way of the control unit.  The state of the switches is seen to be "based on" the functionality of the control unit, not on a voltage output from the boost circuit as claimed.  Applicant's Figure is understood to be conceptual in the sense that the control unit mechanism is not actually shown.  If one where to take a literal view of the Figure, the four switches would always be ON because 
Perhaps the end of claim 1 should be rewritten as --a control unit that controls the states of the switches by selectively providing one of the input voltage and a voltage output from the boost circuit to control terminals of the respective switches.--.

Allowable Subject Matter
The art is replete with basic switched capacitor voltage conversion devices such as shown, for example, by Petricek et al. (7,612,603).  Some reference suggest a boost circuit for boosting the gate voltages as shown, for example, by Shao (10,811,959) Figs. 1 and 2 and Figs. Zhang et al. (10,477,152) Figs. 6 and 8.  The prior art of record does not appear to disclose the aforementioned components in combination with Applicant's voltage selectors 201-204 for providing the input voltage or the boosted voltage for use as the gate voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849